Citation Nr: 0616650	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-08 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).  

Procedural History

The veteran served on active duty from September 1974 to 
September 1978.  

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for chronic low back strain 
and an acquired psychiatric disability, to include PTSD.  The 
December 1998 rating decision denied the veteran's claim.  
The veteran disagreed with the December 1998 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1999.

In connection with his appeal, the veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  A 
hearing was scheduled for January 24, 2004, before the 
undersigned Veterans Law Judge.  However, on January 21, 
2004, the veteran's representative contacted VA and requested 
that the hearing be cancelled due to financial hardship.  The 
veteran and his representative have not indicated that they 
wish to have the hearing rescheduled.  

This matter was previously before the Board in March 2005.  
At that time it was Remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
in Washington, DC.  The AMC completed the requested 
development and in July 2005 issued a Supplemental Statement 
of the Case (SSOC) which continued to deny the veteran's 
claims.  The matter was returned to the Board for further 
appellate action.  



Issues not on appeal

Also remanded to the AOJ by the Board in March 2005 was the 
veteran's claim of entitlement to service connection of a 
bilateral foot condition.  In a July 2005 rating decision, 
service connection was granted for bilateral pes planus and 
onychomycosis.  Accordingly, the matter of service connection 
of bilateral foot disabilities have been resolved and are no 
longer before the Board.  

In December 2005, the veteran filed a claim of entitlement to 
an increased rating for the service-connected pes planus, 
noting that his condition has increased in severity.  That 
claim has not yet been adjudicated, and it is accordingly 
referred to the RO for appropriate action.  

[The Board observes in passing that the veteran's December 
2005 communication cannot be interpreted as a notice of 
disagreement with the July 2005 rating decision.  The veteran 
did not disagree with that decision, but instead requested an 
increased rating because his service-connected bilateral foot 
condition had become worse.   See 38 C.F.R. § 20.201 (2005).  
Accordingly, the Board has no jurisdiction over that issue.  
Cf. Manlincon v. West, 12 Vet. App. 238 (1999).]


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence of record is against a finding that degenerative 
joint disease of the veteran's lumbar spine is related to any 
event in service.   

2.  The preponderance of the competent and probative medical 
evidence indicates that the veteran's psychiatric condition 
is not appropriately diagnosed as PTSD.  

3.  The veteran's psychiatric disability has not been linked 
to service by competent and probative medical evidence.     


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).    

2.  An acquired psychiatric disability to include PTSD was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.304 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his lumbar spine claim, which was by rating 
decision in December 1998. The Board is of course aware of 
the Court's decision in Pelegrini v. Principi,17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in December 1998 was clearly both a legal and a 
practical impossibility. Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error. See VAOGCPREC 7-2004.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the June 2003 
SSOC.  Specifically, the June 2003 SSOC detailed the 
evidentiary requirements for service connection.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated March 
25, 2003.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  The RO further 
advised the veteran as the requirements for a successful 
claim of entitlement to service connection, the need for 
additional information to verify his claimed PTSD stressors 
and provided him with notice as to the evidence already 
obtained.  
 
Finally, the Board notes that the March 2003 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter also specifically notified the veteran to 
describe "any relevant" information that would support the 
claim and VA would assist him in obtaining it.  The letter 
further advised the veteran of his option to submit evidence 
to VA himself.  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159 (b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private treatment records and VA and Vet Center 
treatment records, which were associated with his claims 
folder.  The veteran was accorded a general VA examination in 
April 2003 and March 2005 and VA mental status examinations 
in February 1998, April 2003 and March 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his May 1999 substantive appeal, the veteran initially 
requested a hearing, but that hearing request was 
subsequently withdrawn.    

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Additional law and VA regulations will be provided where 
appropriate in the Board's analysis below.

1.  Entitlement to service connection for a low back 
disability.

Analysis

The record, including the report of a March 2005 VA 
examination, contains diagnoses of degenerative joint disease 
of the lumbar spine, thus satisfying Hickson element (1), 
current disability.  

With respect to element (2), in-service incurrence of disease 
or injury, the Board will separately address disease and 
injury.

While there is an October 1974 entry in the veteran's service 
medical records which refers to back pain, the service 
medical records do not refer to any diagnosed back 
disability, either during service or at the time of the 
veteran's separation from active duty.  Accordingly, in-
service incurrence of disease is not shown.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [a symptom, such as 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted]. 

The Board additionally observes that arthritis was not 
manifested within the one year presumptive period after 
service, indeed not for decades thereafter.  
See 38 C.F.R. §§ 3.307, 3.309 (2005).

Further, the veteran's service medical records do not 
document any in-service traumatic injury to the back.  
Therefore, in-service injury is also not shown.  
 Accordingly, Hickson element (2) is not met and the claim 
fails on that basis alone.  

For the sake of completeness, the Board will also address the 
remaining element, medical nexus.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

With respect to element (3), there is not of record any 
competent medical opinion links the veteran's current back 
condition to any event in service.  The April 2003 VA 
examiner diagnosed a back disability but declined to offer a 
nexus opinion.  Similarly, the veteran's private medical 
records showed reports of back pain but did not include any 
opinion as to the source of the veteran's back complaints.  

The only competent medical opinion regarding the 
relationship, if any, between the veteran's back condition 
and service is contained in the March 2005 examination 
report.  At that time, the examiner determined that due to 
the absence of a diagnosed back condition in service and 
based on the length of time between service and apparent 
onset, the current back condition is not related to service.  
Thus, the only competent medical nexus evidence is against 
the veteran's claim.  

The only evidence that a relationship exists between the 
veteran's back condition and service emanates from the 
veteran himself.  It is now well-settled that as lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's assertions are not competent evidence which may 
support his claim.  

Therefore, element (3) is not met, and the veteran's claim 
also fails on that basis. 

In summary, for the reasons and bases set out above, the 
Board has found that the criteria for the establishment of 
service connection for a low back disability have not been 
met.  Accordingly, the benefit sought on appeal is denied.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. See Doran v. Brown, 6 Vet. App. 283, 289 
(1994). Moreover, a medical opinion diagnosing post- 
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

The veteran is seeking entitlement to service connection of 
psychiatric disability, to include PTSD.  The Board will 
first specifically address PTSD, since as discussed above 
such consideration involves specific regulations.  

PTSD

The veteran essentially contends that he had PTSD stemming 
from various non-combat events experienced during active 
duty.

With respect to element (1), the current existence of PTSD, 
there are numerous opinions of record, some of which refer to 
PTSD and some not.  For the reasons set out below, the Board 
has determined that the greater weight of probative evidence 
does not support a finding of PTSD.
  
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In support of the veteran's claim is the November 2004 letter 
from R.M., a "readjustment counseling therapist".  [Mr. M. 
is a licensed masters-level therapist]. 
In the November 2004 letter, Mr. M. indicated that he 
believed that the veteran carries a diagnosis of PTSD based 
upon his (alleged) exposure to a traumatic explosion with 
casualties in service.  

Also in support of the veteran's claim is the April 2003 VA 
examination which included a diagnosis of PTSD, this time 
based on a stressor described as exposure to loud firing of 
weapons without any mention of casualties or death.   The 
examiner's diagnosis was based solely on the veteran's 
description of his symptoms.  


Finally, in support of the veteran's claim there is the 
December 1998 VA examination.  The examiner issued a 
diagnosis of PTSD based solely on the veteran's recitation of 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion].  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative]. Moreover, the examiner provided 
no reasoning in support of the diagnosis.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]. Accordingly, the 
Board accords this record little weight of probative value.  

Weighing against the veteran's claim are a December 2004 
opinion of the veteran's treating psychiatrist and a March 
2005 VA examination report and opinion of a Ph.D. 
psychologist, each of which is against a finding of PTSD.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data].     

The December 2004 opinion letter was drafted based upon a 
review of the veteran over time by a psychiatrist.  The 
psychiatrist determined that due to the veteran's 
presentation of "inconsistent" information, a PTSD 
diagnosis was not appropriate. [The Board notes in passing 
that the record in fact shows that the veteran has presented 
different purported stressors to different health care 
providers and examiners.]   Moreover, based on his treatment 
relationship with the veteran, the psychiatrist determined 
that the veteran's diagnostic profile was most appropriately 
described as depressive disorder, malingering and a 
personality disorder.  PTSD was specifically ruled out.  
Additionally, the veteran's treating psychiatrist determined 
that certain of the veteran's supposed PTSD symptoms, such as 
social isolation were a result of his personality disorder 
and not PTSD and that the veteran engaged in a pattern of 
"over-endorsing symptoms in order to bolster his [service 
connection] claim."  

The Board believes that this report constitutes powerful 
evidence against the veteran's claim.  The Federal Circuit 
and the Court have specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); see also Guerrieri, 
4 Vet. App. at 470-71.  here, the veteran's psychiatrist had 
ample opportunity to evaluate the veteran over time and draw 
conclusions.  Moreover, these conclusions appear to be 
congruent with the bulk of the evidence of record, which 
portrays the veteran as providing vague and conflicting 
reports of his medical history.

Finally, the Board notes that in March 2005 the veteran was 
referred for a VA examination in order to clarify his 
diagnostic picture.  The matter was referred to a Ph.D. level 
examiner who had the benefit of the opportunity to review the 
veteran's entire past history including each of his various 
stressor presentations, his in-service treatment for suicidal 
gesture and previous diagnostic records.  At the time of the 
March 2005 interview, the veteran failed to endorse any 
stressors and when asked about his prior reports of stressors 
responded only "Oh yes.  That did happen too.  Very 
traumatic."  The discussion in the report notes that this is 
not the expected clinical response to stressor discussion in 
a PTSD patient.   In general the examiner's conclusion was: 

The veteran has been diagnosed by his primary 
treating clinician with a personality disorder, and 
this is also evident in the current interview.  The 
veteran is clearly determined to try and receive 
compensation and pension for his ...experiences and 
this should be taken into account when processing 
his claim.  Symptoms of personality disorders 
presented themselves on the current interview with 
consistent contradictions with previous self 
reports, difficulty in getting specific and clear 
answers to questions and the general vagueness and 
a lack of specificity in his responses.  The 
veteran does exhibit several symptoms of Post-
Traumatic Stress Disorder, but as noted in a 
previous medical note, it must be taken into 
consideration that the veteran may be exaggerating 
in order to make it more likely that his claim is 
accepted.  My overall impression is that he veteran 
meets criterion for personality disorder according 
to the DSM-4.   

This evaluation appears to be congruent with the veteran's 
tendency to shape his presentation in order to best support 
his claim.  In addition, the conclusions of the March 2005 
examiner were substantially detailed and firmly rooted in the 
DSM-IV criteria.  Therefore, the Board accords this report 
with great weight of probative value.  

 For the reasons set out above, the Board has determined that 
the December 2004 letter and the March 2005 VA mental status 
examination are accorded greater weight than the various 
fleeting references to PTSD contained elsewhere in the 
record..  Therefore, § 3.304(f) element (1), the current 
existence of PTSD, is not met.  

As noted above, the Board has the fundamental authority to 
decide in the alternative.  See Luallen, supra.  For the sake 
of completeness, the Board will also discuss the remaining 
two 38 C.F.R. § 3.304(f) elements.

Turning to the matter of stressors, there is no objective 
evidence to show combat participation by the veteran, and he 
himself does not appear to so contend.  Because the veteran 
did not engage in combat with an enemy, there must be 
credible supporting evidence that the alleged stressors 
actually occurred in order to warrant service connection.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  In this regard, 
the veteran's own contentions and/or testimony are 
insufficient, standing alone, to verify his stressors.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

The precise nature of the veteran's claimed stressors is 
unclear.  The veteran has provided two written descriptions 
of his stressors and has described them in connection with 
each examination discussed above.  The veteran elected not to 
respond to a March 2003 request for greater detail regarding 
his stressors.  Significantly, the veteran has never 
described his stressors the same way in any two 
presentations.

Originally, in December 1997, the veteran described his 
stressors as verbal abuse by instructors during training, 
having to serve in cramped quarters aboard ship and rescuing 
refugees from Vietnam.  In February 1998, he alleged that his 
stressors included exposure to dead bodies brought on ship 
and the purported stress of learning to fire a gun.  In 
December 1998 the veteran did not mention the dead bodies or 
his stress surrounding gun use but instead described a 
shipboard explosion without casualties, a ship board fire 
without casualties and seeing a sailor decapitated at an 
unknown time and due to an unknown cause.  In April 2003, the 
veteran did not mention an explosion or exposure to any 
casualties but instead asserted his stressor was listening to 
the guns on his boat firing.  More recently, in his March 
2005 record, the veteran originally described his stressors 
as heavy seas rocking the boat, until he was reminded of his 
prior contentions of exposure to an explosive accident, which 
he stated included 5 casualties.

It is obvious that these vague and inconsistent stressor 
reports are not amenable to verification.  Indeed, most of 
the purported "stressors" involve routine incidents of 
naval life, to include firing guns and heavy seas rocking the 
boat. 


DSM-IV, section 309.81A, defines a person who suffers from 
Posttraumatic Stress Disorder as one who: [h]as been exposed 
to a traumatic event in which both of the following were 
present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat in the physical integrity of self or others

(2)  the person's response involved intense fear, 
helplessness, or horror.

The veteran's service record does not contain any evidence, 
that while in service, he "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat in the 
physical integrity of self or others".  See DSM IV, section 
309.81A(1).  Nor does the record show or has the veteran 
described any response he had to any of his claimed stressors 
as one that evoked "intense fear, helplessness, or horror," 
as required by the DSM.  See DSM IV, section 309.81A(2).     

Based on an evaluation of the entire record, the Board finds 
that there is no evidence of any undue stress on the veteran 
during service.  There is no credible evidence of combat, or 
of any other non-combat event normally considered to be a 
PTSD stressor.  Moreover, there are no specific stressors to 
corroborate.  The veteran's statements as to seeing the 
aftermath of an explosion at unspecified times, is not 
amenable to verification.  His other statements that he 
performed routine, non-hazardous duty are not stressors.  As 
discussed above, the veteran has had ample opportunity to 
describe his alleged stressors with particularity.  He has 
not done so.  Because the veteran has already been given an 
opportunity to submit alternative sources of information, and 
has failed to do so, additional development is not warranted.  
In the absence of any specific or consistent information, it 
is clear that any attempt on the part of VA to verify the 
alleged stressors would be an exercise in futility. 

The existence of a verified stressor is therefore not met.  
The claim fails on that basis as well. 

Considering the final element, a competent medical opinion 
which links PTSD to a verified stressor, as discussed above, 
the preponderance of the medical evidence demonstrates that 
the veteran does not suffer from PTSD.   Any favorable nexus 
opinions, such as the November 2004 letter which found a 
diagnosis of PTSD and related that diagnosis to service, were 
based on unverified and evidently nonexistent stressors.  A 
medical opinion diagnosing PTSD does not provide its own 
verification of the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).    [The February 1998 
and April 2003 examination reports which diagnosed PTSD did 
not include nexus opinions.]  

Therefore, competent medical evidence of a nexus between PTSD 
and a verified stressor is also not shown.  All three 
§ 3.304(f) elements have therefore not been met.

 In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  

Other psychiatric disability

To the extent that the veteran has not limited his claim to 
PTSD, the Board will consider that aspect of the claim.  

Concerning element (1), current disability, the veteran has 
been diagnosed as having a personality disorder.  Personality 
disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for 
the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.]  
 However, given that the veteran was diagnosed with a major 
depressive disorder by his treating psychiatrist in December 
2004 and depressive disorder was among the diagnoses given in 
April 2003, element (1) has arguably been satisfied to that 
extent.  
  
With respect to Hickson element (2), disease or injury in 
service, the veteran's service medical records are 
pertinently negative for treatment or diagnosis of any 
psychiatric disability while in service.  The Board 
acknowledges that the veteran was treated for making a 
suicidal gesture during service.  However, no mental health 
diagnosis was attached to the gesture, and the veteran was 
quickly returned to service having been determined to be 
mentally healthy enough to continue.  A psychological 
evaluation at the time determined "[m]arital problems, no 
psychiatric disorder at this time."  In short, in-service 
incurrence of disease is therefore not demonstrated.  



With respect to in-service injury, the veteran's claimed in-
service "injuries" 
(i.e., mental trauma) have been discussed above in connection 
with his PTSD claim.  There is no objective indication of  
any source of the later claimed depression.  Accordingly, 
element (2) is not met, and the claim fails on that basis 
alone.

Turning to element (3) medical nexus, there is not of record 
any competent medical opinion which seeks to link any 
current, depression to any event in service.  The March 2005 
VA examiner determined that the veteran's mental health 
problems are related to a personality disorder.  Moreover, 
records from Dr. D., including a November 2004 treatment note 
appear to indicate that the veteran's depression was 
attributed post-service events, namely the veteran's 
financial stress and stress surrounding the death of his 
father.  Accordingly, the weight of the probative medical 
evidence is against a finding that the veteran suffers from 
an acquired psychiatric disability which is attributable to 
events in service.  

To the extent that the veteran himself contends that he 
suffers from a disability other than PTSD and that the source 
of that disability is service, as noted above the veteran is 
not a competent source of that evidence.  See Espiritu, 
supra.  

Therefore, for the reasons and bases set out above the Board 
has determined that  elements (2) and (3) of entitlement to 
service connection for a psychiatric disability other than 
PTSD have not been met.

 Conclusion

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD.  The benefits sought on appeal are therefore denied.  




	(CONTINUED ON NEXT PAGE)

 
ORDER

Entitlement to service connection for a low back strain is 
denied.  

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


